                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 13-56885-PJS
         Joseph G. Contrera
         Juliann Marie Contrera
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        David Wm. Ruskin, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/09/2013.

         2) The plan was confirmed on 01/18/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/23/2019.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/01/2019.

         5) The case was converted on 10/18/2019.

         6) Number of months from filing or conversion to last payment: 65.

         7) Number of months case was pending: 74.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,700.21.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


  13-56885-pjs       Doc 102      Filed 11/06/19     Entered 11/06/19 08:33:37          Page 1 of 3
Receipts:

        Total paid by or on behalf of the debtor            $91,899.49
        Less amount refunded to debtor                       $1,508.32

NET RECEIPTS:                                                                                   $90,391.17


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $6,162.24
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $9,162.24

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ASSET ACCEPTANCE CORP           Unsecured            NA       1,176.36         1,176.36           0.00        0.00
CF MEDICAL LLC                  Unsecured            NA         132.00           132.00           0.00        0.00
CHRISTIAN FINANCIAL CR UNION    Unsecured           6.00           NA               NA            0.00        0.00
CREDIT ACCEPTANCE CORP          Secured       14,998.00     12,450.01        12,450.01      12,450.01    7,093.83
CREDIT COLLECTION SVC           Unsecured          85.00           NA               NA            0.00        0.00
CREDIT MANAGEMENT INC           Unsecured         210.00           NA               NA            0.00        0.00
DTE ENERGY (DETROIT EDISON/MIC Unsecured          257.00        363.02           363.02           0.00        0.00
ER SOLUTIONS/CONVERGENT OUTSO Unsecured           518.00           NA               NA            0.00        0.00
GE CAPITAL RETAIL BANK          Unsecured           0.00          0.00             0.00           0.00        0.00
LVNV FUNDING LLC                Unsecured            NA         416.23           416.23           0.00        0.00
LVNV FUNDING LLC                Unsecured            NA       1,637.68         1,637.68           0.00        0.00
MEADE & ASSOCIATES INC          Unsecured         124.00           NA               NA            0.00        0.00
NATIONSTAR MORTGAGE             Unsecured           0.00           NA               NA            0.00        0.00
POELKER MARK                    Unsecured         800.00           NA               NA            0.00        0.00
RAC ACCEPTANCE                  Secured           804.00           NA               NA            0.00        0.00
SIGNARAMA                       Unsecured            NA         500.00           500.00           0.00        0.00
SPRINT NEXTEL DISTRIBUTIONS     Unsecured            NA         518.94           518.94           0.00        0.00
TEK COLLECT INC                 Unsecured      1,743.00            NA               NA            0.00        0.00
U S BANK TRUST NA AS TRUSTEE OF Secured       16,690.00           0.00             0.00           0.00        0.00
U S BANK TRUST NA AS TRUSTEE OF Secured             0.00          0.00             0.00     61,357.27         0.00
U S BANK TRUST NA AS TRUSTEE OF Secured             0.00        275.00           275.00        180.88         0.00
U S BANK TRUST NA AS TRUSTEE OF Secured              NA         225.00           225.00        146.94         0.00
WFS FINANCIAL/WACHOVIA DEALER Unsecured             0.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)


 13-56885-pjs       Doc 102       Filed 11/06/19     Entered 11/06/19 08:33:37                 Page 2 of 3
Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00        $61,357.27              $0.00
      Mortgage Arrearage                                       $0.00             $0.00              $0.00
      Debt Secured by Vehicle                             $12,450.01        $12,450.01          $7,093.83
      All Other Secured                                      $500.00           $327.82              $0.00
TOTAL SECURED:                                            $12,950.01        $74,135.10          $7,093.83

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00             $0.00              $0.00
       Domestic Support Ongoing                                 $0.00             $0.00              $0.00
       All Other Priority                                       $0.00             $0.00              $0.00
TOTAL PRIORITY:                                                 $0.00             $0.00              $0.00

GENERAL UNSECURED PAYMENTS:                                $4,744.23              $0.00              $0.00


Disbursements:

         Expenses of Administration                             $9,162.24
         Disbursements to Creditors                            $81,228.93

TOTAL DISBURSEMENTS :                                                                       $90,391.17


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/06/2019                             By:/s/ David Wm. Ruskin
                                                                   Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


  13-56885-pjs       Doc 102       Filed 11/06/19       Entered 11/06/19 08:33:37           Page 3 of 3
